Citation Nr: 1515535	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to February 1983 and from June 1985 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  A July 2012 rating decision granted the Veteran service connection for left ear hearing loss, rated 0 percent, effective June 1, 2010, and that matter is no longer before the Board.  In January 2013 the Veteran submitted additional evidence to the Board, and in February 2015 he waived of Agency of Original Jurisdiction (AOJ) initial consideration of the additional evidence.

Although the RO reopened the Veteran's claims of service connection for low back, bilateral knee and right ear hearing loss disabilities and decided the issues on the merits in the October 2010 rating decision, the question of whether new and material evidence has been received to reopen such claims must still be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach each of the underlying claims and adjudicate them de novo.

The claims of service connection for low back and bilateral knee disabilities on de novo review and the claim seeking a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 1999  rating decision denied service connection for a low back disability based essentially on a finding that such disability not shown.

2.  Evidence received since the May 1999 rating decision shows the Veteran has a low back disability that may be related to back problems noted in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed May 1999 rating decision denied the Veteran service connection for a bilateral knee disability based essentially on a finding that such disability was not shown.

4.  Evidence received since the May 1999 rating decision shows that the Veteran has disabilities of both knees that may be related to knee problems noted in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability; and raises a reasonable possibility of substantiating such claim.

5.  An unappealed May 1999 rating decision denied the Veteran service connection for right ear hearing loss based essentially on findings that he was not shown to such disability.

6.  Evidence received since the May 1999 rating decision suggests that the Veteran has a sensorineural hearing loss (SNHL) due to noise exposure in service; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating such claim.  

7.  The Veteran is not shown to have a right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
2.  New and material evidence has been received, and the claim of service connection for bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Service connection for a right ear hearing loss disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A June 2010 letter provided the Veteran notice in accordance with Kent, and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs), pertinent post-service treatment records, and records from the Social Security Administration (SSA) are associated with the record.  The Veteran was afforded a VA audiological evaluation in June 2010.  He has not identified any evidence pertinent to the claim decided on the merits that remains outstanding.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether a claim should be reopened, credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).




Low Back and Bilateral Knee Disabilities

A May 1999 rating decision denied the Veteran service connection for low back and bilateral knee disabilities based essentially on findings that such disabilities were not shown.  He did not appeal that decision (or submit additional evidence in the year following), and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 1999 rating decision included STRs, and an April 1999 VA examination report.  As the claims of service connection for a low back and bilateral knee disabilities were previously denied based on findings that such disabilities were not shown, for evidence to be new and material, it must relate to that unestablished facts (i.e., tend to show chronic back and bilateral knee disabilities related to service).  

Evidence received since the May 1999 rating decision includes private treatment reports that note diagnoses of low back and bilateral knees disabilities, and a physician's opinion that the Veteran's lumbar spine and bilateral knee disabilities are as likely as not linked to back and knee problems noted in service.  Such evidence relates to unestablished facts necessary to substantiate the claims of service connection for a low back and bilateral knee disabilities (in that it shows the Veteran has back and bilateral knee disabilities) and (by linking the disabilities to complaints in service) raises a reasonable possibility of substantiating the claims of service connection.  Consequently, and in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the additional evidence is both new and material evidence, and the claims of service connection for low back and bilateral knee disabilities may be reopened.  De novo review of the claims is addressed in the remand below.

Right Ear Hearing Loss

A May 1999 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that such disability was not shown.  He did not appeal that decision (or submit additional evidence in the year following), and it became final.  38 U.S.C.A. § 7105.  [The AOJ has since granted service connection for left ear hearing loss.]

Evidence of record at the time of the May 1999 rating decision included STRs, and the report of an April 1999 VA audiological evaluation.  As the claim of service connection for right ear hearing loss was previously denied based essentially on a finding that such disability was not shown, for evidence to be new and material, it must relate to this unestablished facts (i.e., tend to show a right ear hearing loss related to service).  

Pertinent evidence received since the May 1999 final unappealed rating decision consists of a June 2010 VA audiology examination report, which shows that right ear puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
25

Speech audiometry revealed 100 percent right ear speech recognition ability.  Bilateral SNHL was diagnosed .  The examiner opined that the Veteran's hearing loss was most likely a result of exposure to military noise trauma.  As the claim of service connection for right ear hearing loss was previously denied on the basis the Veteran did not have a right ear hearing loss, the June 2010 VA audiologist's diagnosis of bilateral hearing loss and medical opinion linking the disability to service, relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a right ear hearing loss disability may be reopened.  See Shade, 24 Vet. App. at 117-18.  

The analysis proceeds to de novo review of the claim.  The Board observes that the Veteran is not prejudiced by the Board so proceeding (without returning the claim to the AOJ for initial consideration upon reopening) because the AOJ has already reopened the claim, arranged for the necessary development and adjudicated the claim de novo.  Returning the claim to the AOJ would serve no useful purpose.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including SNHL (as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A threshold matter that must be addressed here (as in any claim seeking service connection) is whether the Veteran has the disability for which service connection is sought. Without proof of a present disability there is no "valid claim" of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant is shown to the disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has a right ear hearing loss from exposure to noise associated with his duties as a radar technician on the flight line in service.  His STRs are silent for complaints, findings, treatment, or a diagnosis of right ear hearing loss in service.  On March 1998 service separation examination audiometry revealed that right ear puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
15

On May 1999 VA audiological evaluation right ear puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20

Speech audiometry revealed right ear speech recognition ability of 100 percent.  A hearing loss disability was not diagnosed.

On June 2010 VA audiological evaluation (in connection with the instant claim) right ear puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
25

Speech audiometry revealed 100 percent right ear speech recognition ability.  Bilateral SNHL was diagnosed.  The examiner opined that the hearing loss was most likely due to military noise trauma.

As was noted above, a threshold evidentiary requirement in a claim of service connection is that there must be competent evidence of the disability for which service connection is sought (at some point during the pendency of the claim).  The Board acknowledges that on June 2010 examination a VA audiologist diagnosed bilateral SNHL and related it to the Veteran's military service.  However, the audiometry on which that opinion is based does not show a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  The audiometry did not reveal a puretone threshold in the relevant frequencies of 40 decibels, 3 puretone thresholds above 25 decibels, or speech discrimination less than 94 percent.  In fact, the evidence of record does not include any audiometry during the pendency of the claim showing a right ear hearing loss disability.  Accordingly, a threshold legal requirement for substantiating the claim of service connection for right near hearing loss is not met, and service connection for right ear hearing loss is not warranted on de novo review.  See 38 U.S.C.A. § 1110; also see Brammer, 3 Vet. App. at 225.  


ORDER

The appeal to reopen a claim of service connection for low back disability is granted.

The appeal to reopen a claim of service connection for a bilateral knee disability is granted.

The appeal to reopen a claim of service connection for a right ear hearing loss is granted; but service connection for such disability is denied on de novo review.


REMAND

The Board finds that further development is necessary for proper de novo adjudication of the reopened claims of service connection for disabilities of the low back and both knees , and the claim seeking a TDIU rating.  

Regarding the low back and bilateral knee disabilities, the reopening of these claims trigger VA's duty to assist by arranging for an examination to secure a nexus opinion.  On September 2010 VA joints examination diffuse spondylosis, L4-L5 post laminectomy and fusion was diagnosed.  The examiner opined that the claimed disorder was less likely than not the same or is a result of condition shown during service.  The rationale was that an April 1999 VA examination was normal and continuity of care between 1999 and 2010 was not shown.  As the September 2010 VA examiner did not acknowledge the diagnoses by the April 1999 VA examiner of lumbar syndrome, history of injury with intermittent symptoms and possible degenerative disc disease the rationale is inadequate for rating purposes.  Notably, on subsequent (February 2011) examination Dr. Syverson, opined that the Veteran's low current back disability is linked to his complaints in service.  However, that opinion is unaccompanied by rationale and is also inadequate for rating purposes.

On September 2010 VA examination left knee chondromalacia post arthroscopy and synovectomy, was diagnosed.  The examiner opined, in essence, that the disability was unrelated to service because orthopedic examination one year following discharge from service was normal.  Regarding the right knee, the examiner did not provide a clear diagnosis of disability, and the opinion offered does not adequately address the possibility of a nexus between current disability and complaints in service.  Furthermore, on February 2011 examination by Dr. Syverson, that provider opined that the Veteran's bilateral knee disability is related to his service.  As Dr. Syverson did not include rationale with the opinion, that opinion likewise is inadequate for rating purposes. 

Regarding the claim for a TDIU rating the Board finds first that that issue is inextricably intertwined with the pending claims seeking service connection.  Furthermore, the Board's review of the record found a due process defect in the adjudication of that claim.  In March 2011 the Veteran submitted an application for a TDIU.  The AOJ did not issue a rating decision in the matter, but in July 2012 issued a statement of the case (SOC) addressing/denying TDIU.  The Veteran thereafter filed a (timely) substantive appeal, indicating he wanted to appeal all issues listed on the SOC.  A supplemental SOC (SSOC) was issued In October 2012, and in November 2012 the matter was certified to the Board.  The Board finds that the actions taken by the AOJ in this matter reasonably led the Veteran and his attorney to believe that the issue was properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  In the interest of avoiding further confusion to the Veteran, the Board recognizes the issue of a TDIU as part of this appeal.  However, due process defects must be corrected on remand.  

A CD-ROM with SSA records is associated with the claims file.  These records should be entered in the electronic record.  Finally, as the record indicates that the Veteran receives ongoing private treatment for the disabilities at issue, and records of such treatment may contain pertinent information, such records must be secured.

Accordingly, the case is REMANDED for the following:

1.  Regarding the Veteran's claim for a TDIU rating, the AOJ should provide him notice appropriate under the VCAA, and afford him opportunity to respond.   

2.  The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for his low back and bilateral knee disabilities, and to provide all authorizations necessary for VA to obtain complete records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records of evaluation and treatment from all providers identified.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

3.  The AOJ should arrange for the SSA records on a CD-ROM in the claims file to be scanned into the Veteran's electronic VA record.  

4.  After the development ordered above is completed, the AOJ should be asked to arrange for an orthopedic examination of the Veteran to determine the likely etiology of his low back and bilateral knee disabilities.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each low back and right and left knee disability found. 

(b) Identify the likely etiology for each low back and right and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that that a back disability is related to the Veteran's service (and specifically a1984 incident when he tripped over an antennae and strained his back) and that the knee disabilities are related to the 1987 assessment of torn medial meniscus and the complaints in service of bilateral knee pain (in 1987 and 1989).  

(c) The examiner must include the rationale with all opinions, acknowledge the complaints/findings noted in service, and specifically comment of the nexus opinions offered by Dr. Syverson, expressing (with rationale) agreement or disagreement with each.

5.  The AOJ should then review the record and readjudicate the claims (TDIU in light of the determinations on the service connection claims, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


